MIDDLETON, J.
1. Deed purporting to grant land to which the grantor had no legal title held to give the grantee “color of title” for purpose of securing adverse possession of entire tract by actual possession of part of tract purported to have been granted.
2. One not having color of title to real estate may acquire title by adverse possession, only to that part of the real estate of which he was in actual possession.
3. Where a person has color of title to a tract of real estate, actual possession of a portion of the tract is, for the purpose of adverse possession, constructively extended to take entire tract unless the other party shows an adverse possession in him.
4. Ordinarily the possession of a tenant is possession of his landlord.
5. Where for 21 years there is a continuous and successive adverse possession of successive occupants of land between whom there is a privity, such possession will ripen into title.
6. Adverse possession may be made or continued by a landlord or by his tenant for him.
(Mauck, J., concurs. Sayre, PJ., not participating.)
For reference to full opinions, see Omnibus Index, last page, this issue.